EXHIBIT 10.10

 

SECOND AMENDMENT TO LEASE AGREEMENT

 

THIS SECOND AMENDMENT (THE “SECOND AMENDMENT”) TO THE LEASE AGREEMENT (“THE
AGREEMENT”) DATED MARCH 26, 2003 BETWEEN “COPROPIEDAD ARTE Y DISENO” (THE
“LESSOR”) REPREWENTED BY MR. FRANCISCO JAVIER MORENO SANCHEZ AND “PAUL-SON
MEXICANA, S.A. DE C.V.” (THE “LESSEE”) REPRESENTED BY MR. GERARD P. CHARLIER, IS
NOW ENTERED BY AND BETWEEN THE LESSOR AND LESSEE PURSUANT TO THE FOLOWING
RECITALS AND CLAUSES:

 

RECITALS

 

The LESSOR and LESSEE represent:

 

(a)                    Effective January 22, 2005, the LESSEE changed its name
to GPI MEXICANA S.A. DE C.V.

 

(b)                   Effective March 1, 2006, LESSOR agrees to lease to LESSEE,
who agrees to lease from LESSOR, an addition 17,500 square feet in the BUILDING
as set forth in Paragraph 1.3 of the AGREEMENT pursuant to the terms of
Paragraphs 1.4 and 1.5 thereof concerning RENT and TERM. Blueprints of the
current portions of the BUILDING leased by LESSOR to LESSEE pursuant to this
SECOND AMENDMENT are attached to this SECOND AMENDMENT as Exhibit “D”.

 

(c)                    All other terms and conditions of the AGREEMENT remain
unchanged and in full force and effect.

 

IN WITNESS WHREOF, Parties and witness execute this SECOND AMENDMENT in the city
of Las Vegas as of March 01, 2006.

 

LESSOR

 

LESSEE

 

 

 

 /s/ Francisco Javier Moreno Sanches

 

 /s/ Gerard P. Charlier

Copropiedad Arte y Diseno

 

GPI Mexicana S.A. de C.V.,
formerly Paul-Son Mexicana S.A. de C.V.

 

 

 

Represented by:

 

Represented by:

Francisco Javier Moreno Sanches

 

Gerard P. Charlier

 

 

 

WITNESS:

 

WITNESS:

 

 

 

 /s/ C.P.A. Carlos Alfaro

 

 /s/ Gay A. Nordfelt

C.P.A. Carlos Alfaro

 

Gay A. Nordfelt

 

--------------------------------------------------------------------------------